John A. Fogleman, Chief Justice, dissenting in part. I dissent as to the majority’s holding on temporary alimony and the holding that the house in which appellee is living is not marital property. As to the house, the only thing appellee’s son has contributed is his name. If it were personal property, we could not possibly hold it to be a gift, because of the lack of delivery and retention of control by the donor. Appellee paid $6,000 as the down payment on a $69,000 purchase price. He and appellant had looked at the house and were going to buy it for their home. Appellant testified that appellee said that he had her in mind when he bought the home. His testimony and actions tend to corroborate her. Appellee has lived in the house since the property was purchased. The son lived there not more than three weeks. This son was first employed in December, 1978. His annual salary is $11,800. Appellee says that he meets all the payments of $490 per month and pays the utility bills and does all the repair and upkeep but would not want anything in his name. He said that his son, 23 years of age, did not have a cent “in the house,” does not have a dime, and has never paid anything on the house and never would. Insofar as the temporary “alimony,” which was described as temporary support in the order allowing it, I concur on the basis of the view I expressed in Hatcher v. Hatcher, 265 Ark. 681, 580 S.W. 2d 475. I do not join in the extension of Sweeney v. Sweeney, 267 Ark. 595, 593 S.W. 2d 21, to apply to temporary maintenance. I am still of the view I expressed in my dissenting opinion in that case. I am authorized to state that Mr. Justice Mays joins in this opinion.